 20DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten to. close down or not to deal with a union if our fac-tory-becomes unionized.WE WILL NOT question applicants for employment on whether they belong toa union, or on whether they intend to join or are in sympathy with a union.WE WILL NOT in any other manner interfere with, restrain, or coerce any em-ployees in the exercise of their right to self-organization, to form labor organi-Workers' Union, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidand protection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Disclosure Actof 1959.All employees are free to become, remain, or to refrain from becoming or remain-ing,members of any labor organization.D'ARMIGENE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they have any question concerning this notice or compliance with itsprovisions.U.S. Tool & Cutter Co.andMechanics Educational Society ofAmerica,AFL-CIO.Case No. 7-CA-4550. July 27, 1964DECISION AND ORDEROn April 6, 1964, Trial Examiner William F. Scharnikow issuedhis Decision in the above-entitled proceeding, granting the motion ofthe General Counsel to cancel the hearing scheduled herein and forjudgment on the pleadings,' finding that the Respondent had engagedin and was engaging in certain unfair labor practices within the mean-ing of the Act, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].'At one pointin his Decision,the Trial Examiner inadvertently referredto this motionas the Respondent'smotion.148 NLRB No. 4. U.S. TOOL` & CUTTER' CO.21The Board has considered the-Trial Examiner's Decision, the ex-ceptions, and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn the present case,the charge(filed by the Union on January 29, 1964,and served-upon the Respondent on January 31, 1964)and the complaint(issued by the ActingRegional Director on February4, 1964,and served upon the Respondent on the sameday) allege that,on and since January 23, 1964,the Respondent has committed un-fair labor practices affecting commerce within the meaning of Sections 8 (a)( I) and(5) and 2(6)and (7) of the National Labor RelationsAct (29 U.S.C., Sec. 151,et seq.),by refusing to bargain collectively with the Union which had been certifiedby theBoard'sActing Regional Dirctor as exclusive collective-bargaining representa-tive of the Respondent's employees in an appropriate unit,in accordance with thevote of amajority of these employees in an election by secret ballot conducted bythe said ActingRegional Director on January7, 1964,under an agreement for con-sent electionpreviouslyexecutedby theRespondent and the Union.Acting throughcounsel,the Respondent filed an answer to charge against employeron February6, 1964, and,in amplification of its defense, also an answer to complainton February 14, 1964. In and bythe consistent-and complementary allegations ofsaid answers,the Respondenthas purportedto set forth its position and defense inthe present case, and the two submissions must therefore be treated as its answer tothe complaint.Although theRespondenthas therebyrelied upon certain affirma-tively pleadedmatters for its defense and has on these bases denied its commissionof the unfairlabor practices alleged in the complaint,it has either admitted or failedto deny thesubstance of the allegations of the complaint that:(1) the productionand maintenance unit described in the complaint has at all material times constituteda unitof theRespondent's employees appropriatefor thepurposes of collective bar-gaining within the meaning of Section9(b) of the Act; (2) a majorityof the em-ployees in the unit votedfor theUnion as their collective-bargaining representativein an election conductedby secret ballot by the ActingRegional Director on Janu-ary 7, 1964; (3) on January15, 1964, the ActingRegional Director certified theUnion asthe exclusive bargaining representative of the employees in the appropriateunit;(4) on January16, 1964, the Unionrequested the Respondent to bargain col-lectivelywiththeUnion as the exclusive bargaining representative of all the em-ployees in the appropriate unit;and (5)on and sinceJanuary 23, 1964, theRespond-ent has refused"to honor the certification of and to meet and bargain collectivelywith the Unionas the exclusive collective-bargaining representative of the employeesin the [appropriate]unit"As theprincipaldefense affirmativelyassertedby itin its answer,the Respondentalleged in substancethata majority of the employees voted against the Union in a20n May 6, 1964,after the issuance of the Trial Examiner's Decision,the GeneralCounsel moved that the Board reopen the record herein and that the Respondent beordered to show cause why the contract between the Respondent and the Union,enteredinto on April 20, 1964, and effective for 2 years,should not be made part of the recordIn the alternative,the General Counsel requested that the Board remand the case to theTrial Examiner for the purpose of reopening the hearing to accept evidence relating tothe above contract.The General Counsel's motion is hereby denied as it does not presentanything relevant to the issues involved in this proceeding. 22DECISIONS OF. NATIONAL LABOR RELATIONS BOARDfirst election conducted by the Acting Regional Director on September 11, 1963, andthat "the arbitrary and capricious action of the Acting Regional Director, in [settingaside this election and] ordering this second election on January 7, 1964, renders thecertification null and void ...." In addition, the Respondent's answer asserted thefollowing as defenses to the complaint: (a) the employees "requested the Union notto file any objections to the first" election; (b) "certain facts relied upon by the Act-ing Regional Director in his order for the second election were not valid"; (c) the"long delay" between the first and second elections "had an adverse effect upon [theRespondent's] relationship with his employees, and prevented the [Respondent] fromgranting a mutually desired general wage increase . . . and was a direct cause of thechange in the results of the [second] election"; and (d) the Acting Regional Directoracted improperlyin issuingthe present complaint only 4 days after receiving theUnion's charge, without previous investigation of the charge, and without discussingthe possibility of settlement with the Respondent.On March 4, 1964, the General Counsel filed and served upon the Respondent amotion to strike portions of Respondent's answer to complaint and motion forjudgment on the pleadings. In said motion, the General Counsel prayed that: (1) thematerial allegations of the complaint which "have, in effect, been admitted in the Re-spondent's Answer.be deemed to be admitted to be true"; (2) for reasons andauthority set forth in the motion, the defenses affirmatively pleaded in the Respond-ent's answer be struck as insufficient and lacking in merit; (3) "Respondent be foundby the Trial Examiner to have violated Section 8(a) (1) and (5) of the Act withoutthe taking of evidence in support of the allegations of the Complaint"; and (4) "thismotion be ruled upon immediately so that, in the event the motion is granted, thenecessity for hearing will be eliminated and the hearing cancelled."On March 4, 1964, the Acting Regional Director referred the General Counsel'smotion to the Trial Examiner pursuant to Section 102.25 of the Board's Rules andRegulations, and on March 9, 1964, the Respondent having on that day requestedleave to file its opposition to said motion on or about March 11, 1964, the ChiefTrialExaminer designated me, Trial Examiner William F. Scharnikow, to rulethereon.On March 10, 1964, I issued and caused to be served upon the Respondent andthe other parties, a telegraphic order granting leave to the Respondent to file itsopposition to the General Counsel's motion on or before March 17, 1964, postponing the scheduled hearing from March 12 to April 2, 1964, pending my disposi-tion of the motion, and directing that the Respondent in its opposition to the motionshould "(1) state with particularity the facts upon which it relies and asserts in itsanswer that the Acting Regional Director acted arbitrarily and capriciously in order-ing a second election in the representation proceeding on January 7, 1964, (2) sup-port with reason or citation of authority the legal sufficiency of the defenses it assertsin its answer and (3) state its reasons, if any it has, for believing that the pleadingspresent anyissueof fact or law requiring a trial or hearing herein."On March 17, 1964, the Respondent filed with me its opposition to the GeneralCounsel's motion.The full text of the Respondent's opposition was the following:1.The Employer signed the Stipulation for a Consent Election believing thatthe Acting Regional Director would be fair and impartial in making his de-terminations.The Acting Regional Director acted arbitrarily and capriciouslyin ordering the second election on January 7, 1964, for the reason that he setaside the first election based upon statement of facts, in his report on objections,that are false and not substantiated in the record.The conclusions to justify ordering the second election were based upon con-clusions of facts that are not substantiated in the report, and were based uponfalse conclusions of facts.To cite one example: the report stated that a con-tract between the employees and the company expired in 1963.As a matter offact, this agreement did not expire in 1963.There are numerous other untrue and unsubstantiated facts used as a basis forthe conclusions reached by the Acting Regional Director.To restrict the Employer to submission of these matters on briefs, is unfairand it does not permit us to correct these errors of fact in the matter, and itplaces an onerous burden on the employer, and deprives the employer of dueprocess, or any right to cross-examination.The employer, therefore, respectfully requests that this matter be set for hear-ing before the Trial Examiner, on April 2, the date set for the hearing or on anearlier date, if possible, so that we may properly present our Opposition to theMotion of the Acting Regional Director. U.S. TOOL & CUTTER CO.23Itwould appear that the Acting Regional Director would welcome the hear-ing to clarify the record,if he were certain of the correctness of the facts herelies upon, then he should welcome an opportunity to clear the record.Theapparent reluctance to do so in a hearing before the Trial Examiner is an indi-cation that the facts relied upon cannot be substantiated.On March 18,1964,after consideration of the pleadings,the General Counsel'smotion and the Respondent's opposition thereto, I issued and caused to be servedupon the Respondent and the other parties,the following telegraphic order:Re:U.S. Tool & Cutter Co.-CaseNo. 7-CA-4550.The General Counselhaving filed and served upon the Respondent a motion to strike portions of theRespondent's answer and for judgment on the pleadings,and the Respondenthaving filed and served its opposition pursuant to leave granted in my telegraphicorder of March 10, 1964, and it appearing that the General Counsel'smotionhas merit and that the pleadings present no issue of fact or law requiring a trialor hearing herein,the motion of the General Counsel is hereby granted, thehearing setfor April 2, 1964,is cancelled,and the notice of hearing is vacatedand set aside.The TrialExaminer'sDecision and Recommended Order, in-cluding his reasons for granting the General Counsel'smotion and his findingsof fact and conclusions of law,are being prepared and will be filed and servedupon the parties in due course.Rulings on the General Counsel'sMotionThe present situation is one in which the Respondent in its answer has admitted orfailed to deny all the essential allegations of the complaint,but, by way of affirmativedefense, has attacked the conduct of the Acting Regional Director both in the repre-sentation proceeding and in the issuance of the complaint in the present unfair laborpractice proceeding.So far as the representation case is concerned,itappears (asthe Respondent admits in its answer and its opposition to the General Counsel'smotion)that the Acting Regional Director conducted the representation proceedingunder an agreement for consent election,investigated and found merit in the Union'sobjections to the first election,directed a second election 4 months after the first, andthen,in accordance with the results of the second election,certified the Union as theexclusive bargaining representative of an appropriate unit of the Respondent's em-ployees.With respect to the present proceeding,it appears merely that the ActingRegional Director,having received the Union's charge of Respondent's refusal tobargain on January 29, 1964, issued the present complaint on February 4, 1964, oronly 4 or 5 days later.Pursuant to Section 102.20 of the Board'sRules and Regulations,I have grantedthe portion of the General Counsel'smotion that I take the allegations of the com-plaint as having been admitted by the Respondent and as therefore being true andthe proper basis for findings without the necessity of holding a hearing and takingevidence with respect thereto.For the following reasons, I have also struck the re-maining affirmative defenses pleaded by the Respondent as being insufficient to raisea defense and, since no triable issues have been presented by the pleadings, I havecanceled the hearing and have granted the General Counsel's motion for a judgmenton the pleadings.As I have noted, the Respondent affirmatively asserted in its answer as its primaryand general defense merely its unexplained conclusion "that the arbitrary and capri-cious action of the Acting Regional Director in ordering [the] second election ofJanuary 7,1964, renders the certification[of the Union as exclusive bargaining repre-sentative]null and void."Furthermore,despite the specific direction in my tele-graphic order of March 10, 1964, the Respondent in its opposition to the GeneralCounsel'smotion has failed to "state with particularity the facts upon which it relieson" in asserting this defense.Accordingly,I have struck this affirmative defensefrom the Respondent's answer as pleading a mere conclusion without indication of itsbasis andthereforeas being insufficient to raise or frame an intelligible issue for trialin the present case.The remaining affirmatively pleaded defenses alleged in substance,as I have noted:(a) a request made by employees to the Union that no objections to the first electionbe filed;(b) error by the Acting Regional Director in ordering the second election;(c) a 4-month delay in holding the second election,thereby prejudicing the Respond-ent and influencing a change in the election result;and (d)the Acting RegionalDirector's issuance of the complaint in the present case without investigation or 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffording the Respondent an opportunity of settlement.These defenses have alsobeen struck from the Respondent's answer as legally insufficient, both in accordancewith the argument and authorities cited by the General Counsel in his motion and inview of the Respondent's failure to indicate and support their legal sufficiency (withreason or citation of authority) as directed by me in my telegraphic order of March 10,1964.In striking these defenses, I hold that, the factual allegations in the Respond-ent's answer and in its opposition to the General Counsel'smotionwould neitherjustify the Respondent's conclusion that the Acting Regional Director acted arbi-trarily, capriciously, or improperly in the representation proceedings or in the instantcomplaint proceeding, nor would they otherwisepresent adefense to the merits of thecomplaint.With respect to the allegations relating to the representation case, itwould appear even from the Respondent's answer, that the Acting Regional Directordid no more than act upon the Union's objections to the first election strictly inaccordance with the authority conferred by the agreement for consent election andwithin the time reasonably required by the situation which confronted him.'Anypossible change in the attitude of the employees in the period between the two elec-tions resulting in a vote favorable to the Union in the second election was thereforeincidental to the election procedures prescribed by the Act and adopted to this par-ticular situation by the parties, including the Respondent, in their agreement for con-sent election, and cannot therefore be attributed to the Acting Regional Director.Finally, with respect to the Acting Regional Director's issuance of the unfair laborpractice complaint so shortly after the Union's filing of its charge, his asserted failureto investigate the charge and to afford the Respondent an opportunity for settlementdoes not present a defense to the merits.For, having just issued his certification oftheUnion, the Acting Regional Director was certainly familiar with the situationand, when he was informed by the Union in its charge of the Respondent's refusalto bargain, no further investigation was reasonably required of him .2Nor was theRespondent prejudiced by lack of an opportunity to settle the case before the com-plaint issued, since it could itself have initiated such an attempt, not only when theUnion's charge had been served upon it, but also after the issuance of the complaint .3For the foregoing reasons, I have granted the Respondent's motion (1) to take theallegations of the complaint as having been admitted by the Respondent; (2) to strikethe remaining affirmatively pleaded allegations from the Respondent's answer; (3) tocancel the hearing originally scheduled herein; and (4) to make my following find-ings of fact, conclusions of law, and recommendations upon, and in accordance with,the admitted allegations of the complaint.Findings of Fact and Conclusions of Law1.The original charge in this proceeding was filed on January 29, 1964, and servedby registered mail upon Respondent on or about January 30, 1964.2.Respondent, U.S. Tool & Cutter Co, is, and has been at all times material herein,a corporation duly organized under, and existing by virtue of, the laws of the Stateof Michigan.3.At all times material herein, Respondent has maintained its only office and placeof business at 28975 Orchard Lake Road in the village of Franklin and the State ofMichigan, and is, and has been at all times material herein, engaged in-the manu-facture, sale, and distribution of cutting tools and related products.4.During the-fiscal year ending June 30, 1963, which period is representative ofits operations during all times material herein, Respondent, in the course and conductof its business operations, manufactured, sold, and distributed at its Franklin, Michi-gan, plant, products valued in excess of $50,000, of which products valued in excessof $50,000 were shipped from said plant directly to points located outside of theState of Michigan.During said fiscal period, Respondent performed approximately$35,000 worth of national defense work.'5.Respondent is now, and has been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. ,6.Mechanics Educational Society of America, AFL-CIO (herein called theUnion), is, and has been at all times material herein, a labor organization within themeaning of Section 2(5) of the Act.N L R.B v. Calumet Steel Division of Borg-Warner Corporation,121 F 2d 300(C A. 7) ;Efco,Manufacturing,Inc.,100 NLRB 423-424.?Mildren F.Kellow, d/b/a Kellow-Brown Printing Company,105 NLRB 28, 32.3lnternational Typographical Union andtheBaltimore Typographical Union No. 12(Graphic Arts League, et al.),87 NLRB 1215, 1223-1225. U.S. TOOL & CUTTER CO.257.All productionand maintenanceemployees of the Respondentat its Franklin,Michigan,plant,includingshippingand receivingemployees, but excluding all otherplant clerical employees, all office clerical employeesprofessionalemployees, techni-cal employees, guards, andsupervisorsas defined in the Act,constitutea unit appro-priate for the purposes of collectivebargainingwithin themeaning ofSection 9(b)of the Act.8.On or about January 7, 1964, pursuant to anagreementfor consent electionexecuted by the Union and Respondent and approved by the Regional Director ofthe Seventh Region of the Board on August 19, 1963, a majority of employees ofRespondent in the unit described above in paragraph 7, by a secret-ballot electionconducted under the supervision of the Acting Regional Director for the SeventhRegion of the Board, designated and selected the Union as their representative forthe purposes of collective bargaining with Respondent, and on or about January 15,1964, said Acting Regional Director certified the Union as the exclusive collective-bargaining representative of the employees in said unit.9.At all times since January 15, 1964, and continuing to date, the Union has beenthe representative for the purposes of collective bargaining of the employees in theunit described above in paragraph 7, and, by virtue of Section 9(a) of the Act, hasbeen, and is now, the exclusive representative of all the employees in said unit for thepurposes of collective bargaining with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.10.Commencing on or about January 16, 1964, andcontinuingto date, and moreparticularly, by letter dated January 16, 1964, from National Representative JerryRaymond, the Union requested, and is requesting, that Respondent bargain collec-tively with respect to rates of pay, wages, hours of employment, and other terms andconditions of employment of all the employees of Respondent in the unit describedabove in paragraph 7.11.Commencing on or about January 23, 1964, and at all times thereafter, andmore particularly by letter dated January 23, 1964, Respondent, through its attorneyand agent, Martin J. Ewald, did refuse, and continues to refuse, to honor the cer-tification of and to meet and bargain collectively with the Union as the exclusivecollective-bargaining representative of the employees in the unit described above inparagraph 7.12.By the conduct described above in paragraph 11, Respondent did refuse, andis refusing, to bargain collectively with the representative of its employees, and therebydid engage in and is engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (5) and Section 2 (6) and (7) of the Act.13.By the conduct described above in paragraph 11, Respondent did interferewith, restrain, and coerce, and is interfering with, restraining, and coercing,its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, and therebydid engage in and is engaging in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7) of the Act.14.The conduct of Respondent described in paragraph 11, above, occurring inconnection with operations of Respondent described in paragraphs 2, 3, 4, and 5,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.15.The conduct of Respondent described above constitutes unfair labor practicesaffecting commerce within themeaningof Section 8(a)(1) and (5) and Section2(6) and (7) of the Act.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act, I will recommend that itcease and desist therefrom and take certain affirmative action in order to effectuatethe policiesof the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case, it is recommended that the Respondent,U.S. Tool &Cutter Co., its officers,agents, successors, and assigns,shall:1.Cease and desist from refusing to bargaincollectivelyin good faith concerningwages, hours, and other terms and conditions of employment, with Mechanics Edu-cational Societyof America, AFL-CIO,as the exclusive representative of all em-ployees in the following appropriate unit: 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll productionand maintenance employees of the Respondent at itsFranklin,Michigan,plant,including shipping and receiving employees,but excluding all otherplant clerical employees,all office clerical employees,professional employees,techni-cal employees,guards, and supervisors as definedin the Act.2.Take the following affirmative action whichit isfoundwill effectuate the policiesof the Act:(a)Uponrequest,bargaincollectively with the above-named Union as the exclu-sive representative of all employeesin the foregoing appropriate unit, and embody ina signed agreement any understandingreached.(b) Post at itsplant in Franklin,Michigan,copies of the attachednotice marked"Appendix." 4 Copiesof said notice,to be furnishedby theRegional Director for theSeventh Region,shall, after being duly signedby theRespondent,be posted by itimmediatelyupon receiptthereof, andbe maintainedby it for 60 consecutive daysthereafter,in conspicuous places, including all placeswherenotices to employees arecustomarily posted.Reasonable steps shall be takenby theRespondent to insurethat said notices are not altered,defaced, or covered by any othermaterial.(c)Notify theRegionalDirector for the SeventhRegion, in writing,within 20days from the receipt of thisDecision and RecommendedOrder, what steps theRespondent has takento comply herewith .5'If this Recommended Order is adopted by the Board,the words"a Decision andOrder" shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice.If the Board's Order is enforced by a decree of a' United States Court ofAppeals, the notice will be further amendedby the substitution of the words"a Decree ofthe United States Court of Appeals,Enforcing an Order" for the words"a Decision andOrder."5If this Recommended Order is adopted by the Board,this provision shall be modified toread:"Notify the Regional Director for the Seventh Region, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Mechanics Educational So-ciety ofAmerica, AFL-CIO,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL, upon request, bargain with the above-named Union as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment,and, if an understanding is reached,embody such understandingin a signed agreement.The bargaining unit is:All production and maintenance employees of the Respondent at itsFranklin,Michigan,plant, including shipping and receiving employees, butexcluding all other plant clerical employees,all office clerical employees,professional employees,technical employees,guards, and supervisors asdefinedin the Act.U.S. TOOL & CUTTER CO.,Employer.Dated-------------------BY-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 consecutive days from the date ofposting,and must notbe altered, defaced, or covered by any othermaterial.Employeesmay communicatedirectly withthe Board'sRegionalOffice, 500 BookBuilding,1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330,if they haveany questions concerningthisnotice or compliance with its provisions.